Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on August 27, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1 - 21 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Shimojima et al., (Publication No. 2004/0225612), teaches content management apparatus serving as a copy origin and storage medium as a copy target, the copy origin retains allowed copy count control information on content and when the content is copied from the copy origin to the copy target the allowed copy count control information retained at the copy origin before copy processing is updated with a predetermined rule to generate allowed copy count control information..
     Next, the prior art of record, Kemel (Patent No. 10,154,300), teaches obtaining content item in a mobile environment including a content item of a first type and content management information that corresponds to the content item.  The content management information specifies a destination storage location for content items of the first type and destination storage location is different from a default storage location for the content items of the first type.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “an entity rule store string an entity rule defining a parameter and a destination storage remote from a primary storage, the parameter including at least one non-file system parameter, wherein the primary storage stores assets managed by the system,” “searching the assets managed by the system using the search query; determining which of the identified set of managed assets are stored in the primary storage based on the content management metadata; moving the identified set of management assets determined to be stored in the primary storage to the destination storage defined by the entity rule; causing the content management metadata associated with each of the moved identified set of assets to be updated with a destination storage identifier and an asset identifier for that asset as stored in the destination storage; and causing each of the moved identified set of managed assets to be deleted from the primary storage” as recited in independent claim 1 and similarly recited in claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has been amended as follows:
On page 1, after “15/955,334 filed April 17, 2018,” 
now U.S. Patent No. 10,853,425 has been inserted.

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Balasko et al., “Supporting Agricultural Communities with Workflows on Heterogeneous Computing Resources,” 6th International Workshop of Science Gateways, IEEE, pages 18-22, 2014.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 27, 2022